DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-3, 6, 8-11, 13, 15-23, and 25-33 are pending in this application.  Claims 4, 5, 7, 12, 14, and 24 have been cancelled.  Claims 1-3, 6, 8-11, 13, 15-23, and 25-33 are rejected in this Office action.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on October 28, 2021 has been entered.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 6, 8-11, 13, and 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over US 2015/0050411 A1 to Stawski et al. (hereinafter "Stawski") in view of WO 2016/022629 Al to Wm. Wrigley Jr. Company (hereinafter "Wrigley") for the reasons set forth in rejecting the claims in the last .
Regarding claim 1, Stawski teaches a chewy confection composition (See Stawski, Claim 1; A gelled confection composition....; Para [0028]; Gelled confections contain at least one gelling agent for the purpose of creating a matrix through the confection that will give the gelled confection an elastic texture when chewed; See Table 2; Texture/Chewiness of the confection formulations were measured) comprising: (a) a non-cariogenic sweetener comprising erythritol (Para [0026]; Preferably, the bulking sweetener agent is erythritol; Para [0031];... erythritol is non-cariogenic and natural); (b) a doctoring agent comprising at least one of sucromalt, linear inulin, branched inulin, brown rice syrup, reduced sugar glucose syrup, indigestible dextrin, polydextrose, isomaltooligosaccharide, and soluble com fiber (Para [0029]; Besides the bulk sweetener agent, doctoring agent, and gelling agent, other ingredients are commonly added...; Para [0030];... a doctoring agent selected from the group sucromalt, inulin (linear or branched), brown rice syrup, or combinations thereof...); and (d) a gelling agent (Para [0028]; Typical gelling agents include, but are not limited to, gelatin, pectin, starch, dextrin, hydrocolloids, milk proteins, and combinations thereof), wherein a solids weight ratio of doctoring agent to erythritol is from about 1.3:1 to about 2.5: 1 (Para [0030];... the ratio of doctoring agent to erythritol bulking sweetener agent is 95:5 to 65:35 wt. % solids, preferably 90:10 to 70:30 wt. % solids).
Stawski does not specifically teach a chewy confection nor does Stawski specifically teach wherein the confection has a solids weight ratio of doctoring agent to erythritol is from about 1.3: 1 to about 2.5: 1.  However, Stawski does teach gelled confection exhibiting chewable characteristics, as discussed above. Stawski further teaches that altering the ratio of ingredients within the gelled composition will alter the characteristics of the confection, such as the confection's firmness, chewiness, sweetness, and flavor delivery (Para [0048]; Surprisingly, the ratio of doctoring agent (i.e., com syrup) to erythritol that made a gelled confection most similar to the control, in terms of firmness, chewiness, 
Stawski further does not teach wherein (c) fat is included as an ingredient within the confection formulation. However, in a similar invention, Wrigley does disclose a formulation where fat may be added to a confection to affect its texture, such that the confection becomes more fluid and lubricated, which aids in the development of the confection and provides an aesthetically pleasing shine to the confection product as well (Para [0039]; Non-saccharide lubricants, such as, but not limited to wax or fat, can be added to a saccharide mass...to add lubricity that would be needed as the mass is mixed, melted, and forced through a die plate opening...The fluid nonsaccharide lubricant adds to the fluidity of the saccharide mass as it moves through and out of the enclosed container...When the confection...exits through the die plate opening, the non- saccharide lubricant is on the outer surface of the product and aids in the confection product getting through the opening, adds a shine to the confection product, and gives the confection product some protection against absorption of ambient moisture.). Therefore, it would have been obvious to one of ordinary skill in the art to combine the teachings of Stawski in view of Wrigley, in order to develop a confection formulation, as disclosed in Stawski, that additionally includes the ingredient fat, as disclosed in Wrigley, which will serve to ease the development of the confection by enhancing the fluidity of the confection candy.

Regarding claim 3, Stawski in view of Wrigley, teaches the confection composition of any one of claims 1 to 2, but neither specifically teach wherein the composition comprising from about 70 wt.% to about 97 wt.% solids. However, it would have been obvious to one of ordinary skill in the art to determine through routine experimentation the optimum wt. % of solids to create a chewy confection.
	Regarding claim 6, Stawski teaches erythritol as preferred (see paragraph [0031]).
	Regarding claim 8, Stawski teaches sucromalt (see claim 9).
	Regarding claim 9, Stawski teaches starch (see claim 15).
	Regarding claim 10, Stawski teaches gelatin and dextrin (see claim 12).
	Regarding claim 11, Stawski teaches gelatin and a hydrocolloid wherein it is noted that gum arabic is a hydrocolloid (see claim 12).

	Regarding claim 14, Wrigley teaches the addition of fat (paragraph [0039]).
Regarding claim 15, erythritol is commonly known as a natural sweetener (See Body Ecology "Erythritol: What You Need to Know about This Natural Sugar Substitute & the Better Choice Available", pg. 1, para [2]; Used as a natural sweetener, erythritol is about 60 - 80% as sweet as sucrose (sugar). It would have been obvious to one of ordinary skill in the art to determine through routine experimentation the optimum time and temperature to add the additional sweetener to the composition to create a flavorful chewy confection. 
Regarding claim 16, Stawski teaches a moisture of less than 30% (see paragraph [0035]).
Regarding claims 17 and 18, hardness would be obvious to that of Stawski and would be dictated by personal preference.

Claims 19-23 and 25-33 are rejected under 35 U.S.C. 103 as being unpatentable over US 2013/0309382 A1 to Hsu et al. (hereinafter "Hsu") in view of US 2013/0108762 Al to Mo et al. (hereinafter "Mo") and US 2015/0050411 A1 to Stawski et al. (hereinafter "Stawski") for the reasons set forth in rejecting the claims in the last Office action.   The amendments to the claims are not seen to influence the conclusion of unpatentability previously set forth.
	Regarding claims  19-23 and 25-33, Hsu teaches a process for preparing a confection (Para [0068]; ... forming semi-cooled mass into individual...candy pieces...) the process comprising: (a) forming an admixture of a doctoring agent comprising at least one of sucromalt, linear inulin, branched inulin, brown rice syrup, indigestible dextrin, polydextrose, isomaltooligosaccharide, and soluble corn fiber and a noncariogenic sweetener comprising erythritol (See Hsu, Claim 1; A...composition, comprising: a) a bulking sweetener agent, comprising isomaltulose, trehalose, erythritol or combinations thereof; and b) a doctoring agent, comprising inulin, indigestible dextrin, sucromalt, polydextrose, or combinations 
Hsu further does not specifically teach step( c) mixing the heated doctoring agent and non-cariogenic sweetener with fat, a gelling agent, erythritol seed crystals, and flavor to form a chewy confection admixture; ( d) forming the chewy confection admixture into the chewy confection). 
Mo further teaches the use of fat within the composition, but does not specifically teach wherein the fat is added after the doctoring agent/erythritol mixture has been heated. (Para [0019]; Typically, other ingredients have been added to confectionary products to effect texture, while possibly delivering other benefits...Fats, oils, and emulsifiers (e.g., lecithin, glyceride monostearates) have been used in confections to affect texture, such as through softening and lubrication; See Wrigley, Para [0039]; Non-saccharide lubricants, such as, but not limited to wax or fat, can be added to a saccharide mass...to add lubricity that would be needed as the mass is mixed, melted, and forced through a die plate opening.  The fluid non-saccharide lubricant adds to the fluidity of the saccharide mass as it moves through and out of the enclosed container...When the confection...exits through the die plate opening, the non- saccharide lubricant is on the outer surface of the product and aids in the confection product getting through the opening, adds a shine to the confection product, and gives the confection product some protection against absorption of ambient moisture.). Therefore, it would have been obvious to one of ordinary skill in the art to determine through routine experimentation the optimum time and temperature to add the fat ingredient after the doctoring agent and erythritol has been mixed such that the fat may coat and lubricate the outside of the mixture and aid in the production of the confection candy. Similarly, Mo further teaches the use of a gelling agent within the composition, but does not specifically teach wherein the gelling agent is added after the doctoring agent/erythritol mixture has been heated. (Para [0029]; ...a confectioner will choose a gelling agent such as pectin or modified starch to create "shorter" textured confectionary products, that is, confections that are moderately 
Neither Hsu nor Mo teach the addition of erythritol seed crystals to the heated admixture of doctoring agent/erythritol. However, erythritol is commonly known as a natural sweetener (See Body Ecology "Erythritol: What You Need to Know about This Natural Sugar Substitute & the Better Choice Available", pg. 1, para [2]; Used as a natural sweetener, erythritol is about 60 - 80% as sweet as sucrose (sugar). It is used primarily in chewing gum...). Therefore, it would have been obvious to one of ordinary skill in the art to determine through routine experimentation the optimum time and temperature to add the additional sweetener to the composition to create a flavorful chewy confection. Therefore, it would have been obvious to one of ordinary skill in the art to combine the teachings of Hsu in view of Mo, in order to develop a doctoring agent/erythritol mixture, as disclosed in Hsu, having additional ingredients, such as fat and flavor, to create a chewy product, as disclosed in Mo, such that an optimum chewy confection may be produced.
Regarding, claim 20, Hsu in view of Mo teach the process of claim 19, but does not specifically teach wherein the admixture is heated to a temperature of from about 270 F to about 300 F, or from about 275 F to about 290 F. However, it would have been obvious to one of ordinary skill in the art to determine through routine experimentation the optimum temperature to melt the doctoring agent/erythritol mixture to form the optimum chewy confection with the preferred viscosity and consistency.

Regarding claim 22, Hsu in view of Mo teaches the process of claim 19, but does not specifically teach wherein the solids weight ratio of doctoring agent to erythritol is from about 1.5:1 to about 2.2: 1. However, it would have been obvious to one of ordinary skill in the art to determine through routine experimentation the optimum weight ratio of doctoring agent to erythritol to form the optimum chewy confection with the preferred viscosity and consistency.
Stawski teaches a chewy confection composition (See Stawski, Claim 1; A gelled confection composition....; Para [0028]; Gelled confections contain at least one gelling agent for the purpose of creating a matrix through the confection that will give the gelled confection an elastic texture when chewed; See Table 2; Texture/Chewiness of the confection formulations were measured) comprising: (a) a non-cariogenic sweetener comprising erythritol (Para [0026]; Preferably, the bulking sweetener agent is erythritol; Para [0031];... erythritol is non-cariogenic and natural); (b) a doctoring agent comprising at least one of sucromalt, linear inulin, branched inulin, brown rice syrup, reduced sugar glucose syrup, indigestible dextrin, polydextrose, isomaltooligosaccharide, and soluble com fiber (Para [0029]; Besides the bulk sweetener agent, doctoring agent, and gelling agent, other ingredients are commonly added...; Para [0030];... a doctoring agent selected from the group sucromalt, inulin (linear or branched), brown rice syrup, or combinations thereof...); and (d) a gelling agent (Para [0028]; Typical gelling agents include, but are not limited to, gelatin, pectin, starch, dextrin, hydrocolloids, milk proteins, and combinations thereof), wherein a solids weight ratio of doctoring agent to erythritol is from about 1.3:1 
Stawski does not specifically teach a chewy confection nor does Stawski specifically teach wherein the confection has a solids weight ratio of doctoring agent to erythritol is from about 1.3: 1 to about 2.5: 1.  However, Stawski does teach gelled confection exhibiting chewable characteristics, as discussed above. Stawski further teaches that altering the ratio of ingredients within the gelled composition will alter the characteristics of the confection, such as the confection's firmness, chewiness, sweetness, and flavor delivery (Para [0048]; Surprisingly, the ratio of doctoring agent (i.e., com syrup) to erythritol that made a gelled confection most similar to the control, in terms of firmness, chewiness, sweetness, and flavor delivery, fell between (and including) the ratios of 90:10 to 70:30 doctoring agent to erythritol wt. % solids. Traditionally, more sucrose (i.e., bulking sweetener agent) in the formula would create a firmer and less chewy gelled confection, whereas more corn syrup (i.e., doctoring agent) in the formula would create a softer, less elastic, and stickier confection...; See Table 2, Sample D having a weight ratio of doctoring agent to erythritol of around 90/10 also exhibited a higher texture/chewiness score as compared to the other samples). Therefore, it would have been obvious to one of ordinary skill in the art to determine through routine experimentation the optimum weight ratio of doctoring agent to erythritol within a confection, as disclosed in Stawski, to harden or soften the confection to create a chewable candy, such as toffee or candy.
	Regarding claim 25, Stawski teaches erythritol as preferred (see paragraph [0031]).
	Regarding claim 26, Stawski teaches sucromalt (see claim 9).
	Regarding claim 27, Stawski teaches starch (see claim 15).
	Regarding claim 28, Stawski teaches gelatin and dextrin (see claim 12).
	Regarding claim 29, Stawski teaches gelatin and a hydrocolloid wherein it is noted that gum Arabic is a hydrocolloid (see claim 12).

	Regarding claim 32, Mo further teaches the use of fat within the composition, but does not specifically teach wherein the fat is added after the doctoring agent/erythritol mixture has been heated (Para [0019]).
Regarding claim 33, erythritol is commonly known as a natural sweetener (See Body Ecology "Erythritol: What You Need to Know about This Natural Sugar Substitute & the Better Choice Available", pg. 1, para [2]; Used as a natural sweetener, erythritol is about 60 - 80% as sweet as sucrose (sugar). It would have been obvious to one of ordinary skill in the art to determine through routine experimentation the optimum time and temperature to add the additional sweetener to the composition to create a flavorful chewy confection. 

Response to Arguments
Applicant's arguments filed October 28, 2021 have been fully considered but they are not persuasive.
Applicant argues that the prior art teaches a gelled confection rather than a chewy confection, that the prior art does not teach the claimed ratios of sucromalt:erythritol, and that the claimed invention provides for unexpected results.
As set forth above, Stawski teaches a chewy confection composition (See  Claim 1) comprising a non-cariogenic sweetener comprising erythritol (Para [0026); a doctoring agent comprising at least sucromalt (Para [0029], Para [0030]); and a gelling agent (Para [0028), wherein a solids weight ratio of doctoring agent to erythritol is from about 1.3:1 to about 2.5: 1 (Para [0030];... the ratio of doctoring agent to erythritol bulking sweetener agent is 95:5 to 65:35 wt. % solids, preferably 90:10 to 70:30 wt. % solids).  Stawski further teaches that altering the ratio of ingredients within the gelled composition will 
It is noted that Applicant does not claim any of hardness, chewiness, or firmness.
Applicant refers to the Examples, specifically Composition 2-2, to support unexpected results.  Composition 2-2 does not appear to be commensurate in scope with the broadest claim.  Claim 1 is directed to ranges.  Composition 2-2 is specific for amounts (e.g. 8% fat) where amounts are not claimed. Example 2-2 appears to be temperature dependent.
In the absence of a showing to the contrary, Applicant is using known components for their art-recognized function to obtain no more than expected results.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LESLIE A WONG whose telephone number is (571)272-1411. The examiner can normally be reached Tuesday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on (571) 272-0903. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To 

/LESLIE A WONG/Primary Examiner, Art Unit 1793                                                                                                                                                                                                         

LAW
November 10, 2021